Per Curiam.
While we find that the evidence is insufficient to sustain either of the first two specifications upon which petitioner was discharged, we think there is sufficient evidence in the record *4to support the third specification. The last named charge was, in effect, that petitioner had received and accepted money from a contractor doing business with the department. The evidence supports this charge, and shows that the money was used by the petitioner in a stock brokerage account. While there is no direct evidence that at the time the money was received petitioner had control, or was passing upon any work done by this contractor, or that his official conduct was influenced by the payments received, still we think that the circumstances justify a finding by the department head that petitioner’s conduct warranted dismissal.
The determination should be confirmed, with fifty dollars costs and disbursements.
Present • — ■ Martin, P. J., Unteemyeb, Does, Cohn and Callahan, JJ.
Determination unanimously confirmed, with fifty dollars costs and disbursements.